 



Exhibit 10.1

eFunds Corporation
Separation Agreement

SEPARATION AGREEMENT by and between eFunds Corporation, a Delaware corporation
(collectively with any successor entity, the “Company”), and Colleen M. Adstedt
(“Employee”) dated as of August 22, 2003.

          WHEREAS, Employee is currently an employee of the Company;

          WHEREAS, the further employment of Employee will be terminated as of
July 31, 2004 (the “Separation Date”);

          WHEREAS, the Chief Executive Officer (“CEO”) of the Company has
determined that it is in the best interests of the Company and its stockholders
to ensure that the Company will have Employee’s full support of and
participation in the transition of the Employee leadership of the Company; and

          WHEREAS, the CEO has therefore determined to provide Employee with
assurances regarding the benefits to be received by Employee during this
transition period and following the expected departure of the Employee from
employment with the Company.

          NOW, THEREFORE, the parties hereto hereby agree as follows:



I.   Payments.

          (a)     Subject to the terms and conditions set forth in this
Agreement, the Company agrees to employ the Employee as its Human Resources
Coordinator from the date of this Agreement until the Separation Date and the
Employee agrees to serve in such capacity during such time. The Company shall
not reduce the base salary (the “Base Salary”) of Employee from its current
level $19,583.33 per month during the period (the “Transition Period”) preceding
the Separation Date and shall continue to pay such amount to the Employee in
accordance with past practice. Subject to the provisions of Section 2, in the
event the Company should terminate the further employment of Employee without
“Cause” (as hereinafter defined) prior to the Separation Date, the Company shall
nevertheless continue to pay Employee the Base Salary throughout the Transition
Period and Employee shall remain entitled to receive the payments and benefits
referenced in subsections 1(b), (c), (d) and (e). If the Company should
terminate the employment of Employee prior to the Separation Date for Cause, the
Company shall have no further payment obligations hereunder from and after the
date of any such termination so long as the Company has paid the Base Salary
through such date of termination. As used herein, “Cause” shall mean a
continuing material failure by Employee to substantially comply with the
requirements of Section 2(a)(ii), (iii) or (v) for five or more days following
her receipt of written demand for compliance from the CEO which specifies in
reasonable detail the circumstances demonstrating Employee’s failure to so
comply or determination by the Company that the Employee has failed to comply
with the requirements of Section 2(a)(i).

          (b)     If Employee remains employed by the Company through the date
(the “Bonus Payment Date”) in 2004 that bonuses for 2003 are paid, or if the
Company terminates the further employment of Employee prior to the Bonus Payment
Date without Cause, Employee shall remain eligible to receive a cash bonus equal
to the product obtained by multiplying (i) the amount of the cash bonus Employee
would have received had Employee remained in her previous position (Senior Vice
President – Human Resources) through the Bonus Payment Date by (ii) 0.5833.
Similarly (and notwithstanding any terms of the Restricted Stock Right Award
Agreement hereinafter described to the contrary), if Employee qualifies for a
cash bonus pursuant to the foregoing, Employee shall also be entitled to retain
the number of shares of the Company’s common stock that would have vested in
Employee on the Bonus Payment Date pursuant to that certain Restricted Stock
Right Award Agreement, dated February 14, 2003 (the “Restricted Stock Right
Award Agreement”), had Employee remained employed by the Company in her previous
position through such Date multiplied by 0.5833. If Employee does not become
entitled to a cash bonus on the

 



--------------------------------------------------------------------------------



 



Bonus Payment Date, Employee shall forfeit all right, title and interest in and
to the aforementioned award of Restricted Stock Rights.

          (c)     Subject to the further terms and conditions set forth in this
Agreement, if Employee remains in the employment of the Company through the
Separation Date or if the Company terminates the further employment of Employee
prior to such Date without Cause, Employee shall be entitled to the following
transition support payments following the Separation Date:



  (i)   During the period (the “Extension Period”) commencing on August 1, 2004
and ending on July 31, 2005 (it being understood and agreed that the maximum
number of differential payments shall be twelve), Employee shall be entitled to
a monthly payment equal to the amount, if any, by which the Base Salary exceeds
the gross monthly cash compensation received by Employee from any subsequent
employer.     (ii)   In order to be eligible to receive the differential
payments payable during the Extension Period, Employee must provide the Company
with reasonable documentation (such as a payroll statement from Employee’s
employer or, if applicable, a written statement to the effect that Employee was
not employed) evidencing the cash compensation received by Employee during the
prior month. Differential payments will be made in arrears within 30 days of the
Company’s receipt of the foregoing. Employee agrees to use diligent efforts to
obtain new employment during the Extension Period. Employee further agrees not
to disclose the existence of the differential payments to any subsequent
employer and to refrain from manipulating the elements of Employee’s
compensation by any subsequent employer in a manner designed to maximize the
differential payments payable by the Company. Self-employment or work as a
consultant shall be considered employment for purposes of the foregoing.

          (d)     The Company will provide Employee with an allowance of up to
$5,000.00 for legal, financial advisory and tax preparation services provided to
Employee by Inlign Wealth Management, Mariscal Weeks, McIntyre & Friedlander,
P.A. or other advisors approved by the Company and up to $20,000.00 in
out-placement services fees and expenses. The Company shall not be required to
pay any portion of such allowances which remain unused as of the expiration of
the Transition Period.

          (e)     During the remaining term of Employee’s employment with the
Company prior to the Separation Date, she shall continue to receive her car
allowance but she shall not otherwise be entitled to continue to receive other
perquisites afforded the Employee officers of the Company. Employee hereby
waives any entitlement she may have to payment for any accrued PTO as of her
final day of employment.

          (f)     Employee acknowledges and agrees that she has received
duplicative reimbursements for travel expenses in the amount of $7,393.80. The
Company shall be entitled to recoup such amount through an offset (after-tax)
against the amounts payable to Employee hereunder.



II.   Conditions.

          (a)     The Company’s obligations under Section 1 are subject to the
following conditions:



  (i)   Employee must, and hereby does, certify that Employee has delivered to
the Company prior to or concurrently with the execution of this agreement, all
physical and electronic copies of any Company documents and records in the
possession of Employee and that Employee has retained no copies thereof. This
Section 2(a)(i) shall not apply to Employee’s copies of contracts and agreements
between Employee and the Company which relate specifically to the terms and
conditions of Employee’s employment by the Company. The Company

2



--------------------------------------------------------------------------------



 





      confirms that, as of the date hereof, it is not aware of any facts or
circumstances that would indicate that Employee is not in compliance with the
provisions of this Section 2(a)(i).     (ii)   Employee must supply the Company
and its affiliates with transition support during the Transition Period to the
extent reasonably requested by the CEO;     (iii)   Employee must not disparage
the Company or its affiliates or their management during the Transition Period
nor during the Extension Period following the Separation Date;     (iv)  
Employee must execute the Release attached as Exhibit A and deliver the same to
the offices of the Company (8501 N. Scottsdale Road, Suite 300, Scottsdale, AZ
85253, attn: General Counsel) during the 21 day period following Employee’s
final day of employment and must not rescind the same during the Rescission
Period referenced in Section 1(c) thereof; and     (v)   Employee must (upon
reasonable notice and mutually convenient scheduling) cooperate with the Company
and its counsel with regard to any past, present or future legal, regulatory,
investigatory (including any inquiries or investigations by management of the
Company or its Board of Directors (or a committee thereof)) or other proceeding
or matter which relates to or arises out of matters occurring during Employee’s
employment, or the termination thereof.

          (b)     The Company shall not have any continuing payment obligations
under Section 1 or Section 3 (other than the payment of Employee’s Base Salary,
Bonus (if the termination of employment is after the Bonus Payment Date) and
benefits through the date of termination of her employment) if (i) Employee’s
employment with the Company is terminated prior to the Separation Date for Cause
or (ii) Employee resigns from employment with the Company prior to the
Separation Date. Similarly, the Company shall not have any continuing payment
obligations under Section 1 in the event of the death of Employee during the
Transition Period.



III.   Fringe Benefits.

          (a)     Subject to Section 1(e), any and all benefits or other forms
of compensation to Employee (such as the disposition of any options held by
Employee, the balance of Employee’s account under the Employee Stock Purchase,
Deferred Compensation and 401(k) plans) shall be governed by the rules
applicable to such plans and programs, as the same are in effect during the
Transition Period and on Employee’s final day of employment; provided, however,
that the payments set forth in this Agreement are Employee’s sole entitlement to
severance pay and Employee shall not also be entitled to receive payment under
the Company’s standard severance programs;

          (b)     Employee shall be deemed to have ceased to serve as an active
employee for purposes of the Company’s Preferred Provider Organization Health
Care Plan, Dental Benefits Plan, long and short-term disability, 401(k), life
insurance and other health and welfare plans as of August 31, 2003 (the “Event
Date”). Such date shall be deemed to constitute the date of Employee’s
“Qualifying Event” for COBRA purposes. The Company shall reimburse Employee for
any additional premiums incurred by Employee in obtaining continuing COBRA
coverage for Employee and Employee’s family under such of the health and welfare
plans as are subject to COBRA requirements as of the Event Date. Such
reimbursements shall be grossed-up by the amount of income taxes payable by
Employee thereon, with the intention being that the cost to Employee of such
COBRA coverage should approximate the coverage costs Employee incurred as an
active Employee. Employee shall cease to be eligible to contribute to the
Company’s Employee Stock Purchase and 401(k) plans as of the Event Date.

          (c)     The vesting and exerciseability of the options granted to
Employee under the Company’s 2000 Stock Incentive Plan and Stock Option Plan for
Deluxe Conversion Awards shall not be affected by

3



--------------------------------------------------------------------------------



 



the occurrence of the Event Date and Employee shall continue to be considered an
employee of the Company for purposes of such Plans until her resignation,
termination, death or disability. For purposes of the foregoing, Employee’s
separation from employment on the Separation Date as contemplated by this
Agreement shall be deemed to have been occasioned by the termination of Employee
without Cause. The disposition of the restricted stock rights subject to the
Restricted Stock Right Award Agreement shall be governed by the provisions of
Sections 1(b) and 6(b) hereof.



IV.   Non-Competition.

          (a)     As an essential inducement to the Company to enter into this
Agreement, and as consideration for the promises of the Company contained
herein, Employee agrees that during the Transition Period and the Extension
Period, she will not:



  (i)   Control or own (directly or indirectly) more than two percent of the
outstanding capital stock of or other equity interest in any “Competitor;” or  
  (ii)   Serve as an officer, member, director, contractor, agent, consultant,
advisor or employee of or to any Competitor wherever located.     (iii)   As
used herein, “Competitor” shall mean any entity for which a substantial portion
of its business consists of (i) processing debit, ATM, ACH or EBT transactions
or providing software that allows others to process such transactions,
(ii) providing data-based risk management, decision support or customer
relationship management products and services, (iii) managing or deploying
networks of ATMs or (iv) providing business process outsourcing services (such
as IT consulting, call centers or accounts receivable or payable processing).
Without limiting the generality of the foregoing, “Competitors” shall include
Equifax, Experian, TransUnion, First Data Corporation (including NYCE), Concord
EFS (including Primary Payment Systems and STAR), M&I, EDS and Total System
Services (and any of their respective subsidiaries which engage in any of the
foregoing activities as a substantial portion of their business).

          (b)     Employee agrees that a breach by her of any of the terms of
this Section 4 will cause great and irreparable injury and damage to the Company
and that the Company shall have a right to equitable relief, including, but not
limited to, a temporary restraining order, preliminary injunction, permanent
injunction and/or order of specific performance, as a remedy to enforce this
Section 4 or prevent a threatened or potential breach of this Section 4 by
Employee. In addition, the Company will be immediately relieved of any further
payment obligations under Section 1 if Employee should breach this Section 4.



V.   Indemnification.

          The Company shall continue to indemnify and to advance the expenses of
defense to Employee to the fullest extent permitted or authorized by its
certificate of incorporation or bylaws as in effect on the date of this
Agreement, or if greater, to the fullest extent permitted or authorized by
applicable law. The Company shall also reimburse Employee for any reasonable
costs and expenses (including, without limitation, legal and other professional
fees, costs and expenses) she incurs in connection with fulfilling her
commitment under Section 2(a)(v).



VI.   Miscellaneous.

          (a)     Employee may not assign or delegate any of Employee’s rights
or obligations in respect of this Agreement and any attempted assignment or
delegation shall be void and of no effect. This Agreement is binding upon and
enforceable by the Company and its successors and assigns. This Agreement (but
not the Release), including the Company’s payment obligations hereunder, will
terminate

4



--------------------------------------------------------------------------------



 



upon the death of Employee. This Agreement is governed by the substantive laws
of the State of Delaware, without regard to its conflicts of law rules.

          (b)     This Agreement is intended to supercede and replace any other
prior severance agreements or severance arrangements between the parties,
including that certain Executive Transition Assistance Agreement, dated December
2001, and that certain Change In Control Agreement, dated as of June 5, 2000
(the “Change in Control Agreement”), which agreements and arrangements
(including all amendments thereto) will, as of the execution of this Agreement
by Employee and the Company, be null and void and of no further force and
effect. This Agreement shall not, however, supercede or replace any
Confidentiality Agreement between the Company (or any of its subsidiaries) and
Employee or the Restricted Stock Right Award Agreement (as the same is modified
pursuant to this Agreement) and each of such agreements shall remain in full
force and effect. Notwithstanding the termination of the Change in Control
Agreement, the provisions of Section 1(b)(iii) of the Restricted Stock Right
Award Agreement shall be given effect under the circumstances described therein
as if the Change in Control Agreement had not been so terminated.

          (c)     The failure of a party to insist upon strict compliance with
any of the terms, conditions or covenants expressed in this Agreement shall not
be deemed a waiver of such term, condition or covenant, or any other term,
condition or covenant, nor shall any waiver or relinquishment of any right or
power under this Agreement on one or more times be deemed a waiver or
relinquishment of such right or power or any other right or power at any other
time or times.

          (d)     Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

          (e)     This Agreement may be executed in one or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same instrument.

          (f)     Employee has been informed that the terms of this Agreement
will be open for acceptance and execution by Employee until August 22, 2003
during which time Employee may consider whether or not to accept this Agreement
and consult with an attorney of Employee’s choosing to advise Employee regarding
the same. If Employee does not execute and deliver this Agreement by such date,
the offer contained herein shall be wholly null and void.

          (g)     This Agreement shall constitute the formal notification to
Employee of the termination, effective as of the Separation Date of her further
employment by the Company, its subsidiaries and from any and all offices
Employee may hold with any of the foregoing entities.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Employee and the Company have hereunto set their hands as of
the date set forth above.

          EMPLOYEE           /s/ Colleen M. Adstedt    

--------------------------------------------------------------------------------

    Colleen M. Adstedt           eFUNDS CORPORATION           /s/ Paul F. Walsh
   

--------------------------------------------------------------------------------

    Paul F. Walsh     Chairman and Chief Executive
Officer

6



--------------------------------------------------------------------------------



 



Exhibit A

RELEASE

          WHEREAS, Colleen M. Adstedt. (“Employee”) was an employee of eFunds
Corporation, a Delaware corporation (the “Company”);

          WHEREAS, Employee’s employment with the Company was terminated
effective as of        ,     (the “Separation Date”);

          WHEREAS, Employee and the Company have previously entered into that
certain Separation Agreement, dated as of August 22, 2003 (the “Separation
Agreement”), pursuant to which the Company has agreed to make certain payments
to Employee following the termination of her employment; and

          WHEREAS, it is a condition to the Company’s obligation to make the
payments provided for in the Separation Agreement that Employee execute, deliver
and not rescind this Release.

          NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, Employee and the
Company hereby agree as follows:



  1.   Release.

               (a) As consideration for the promises of the Company contained in
the Separation Agreement, Employee, for herself and her successors and assigns,
hereby fully and completely releases and waives any and all claims, complaints,
rights, causes of action or demands of whatever kind, whether known or unknown
or suspected to exist by Employee (collectively, “Claims”) which she has or may
have against the Company and any company controlling, controlled by or under
common control with the Company (collectively with the Company, the “Controlled
Group”) and their respective predecessors, successors and assigns and all
officers, directors, shareholders, employees and agents of those persons and
companies (“the Released Parties”) arising out of or related to any actions,
conduct, promises, statements, decisions or events occurring prior to or on the
Separation Date (the “Released Matters”), including, without limitation, any
Claims based on or arising out of Employee’s employment with the Controlled
Group and the cessation of that employment; provided, however, that this Release
shall not operate to relieve the members of the Controlled Group of any
obligation to indemnify Employee against any Claims brought against Employee by
any third party by reason of Employee’s status as an officer or employee of the
Controlled Group; and, provided, further, that if the Company should hereinafter
assert any cause of action against Employee in any court or before any
arbitrator, this Release shall be rescinded and thereafter be wholly null and
void. So long as this Release remains effective as against Employee, Employee
agrees that she will not, and will cause her affiliates not to, institute any
legal proceedings against the Released Parties in respect of any Claim nor will
she authorize any other party, whether governmental or otherwise, to seek
individual remedies on her behalf with respect to any Claim. The Company agrees
that, by signing this Release Employee is not waiving any Claim (a “Retained
Claim”) arising after the Separation Date or under the Separation Agreement.

               (b) Employee’s release of Claims is intended to extend to and
include Claims of any kind arising under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act,
42 U.S.C. §§ 12101 et seq., the Delaware Discrimination in Employment Act, Del.
Code Ann. Tit. 19, §§ 710-718, the Delaware Handicapped Persons Employment
Protections Act, Del. Code Ann. Tit. 19, §§ 720-728, the Arizona Civil Rights
Act, Ariz. Rev. Stat. §§ 41-1401 et seq, the Arizona Equal Pay Act, Ariz. Rev.
Stat. §§ 23-340-341 and any other federal, state or local constitution statute,
regulation Employee Order or ordinance prohibiting employment discrimination or
otherwise relating to employment, as well as any claim for breach of contract
(other than a Retained Claim), wrongful discharge, breach of any express or
implied promise, misrepresentation, fraud, retaliation, violation of public
policy, infliction of emotional

 



--------------------------------------------------------------------------------



 



distress, defamation, promissory estoppel, equitable estoppel, invasion of
privacy or any other theory, whether legal or equitable.

               (c) Employee has been informed of Employee’s right to revoke this
Release insofar as it extends to potential claims under the Age Discrimination
in Employment Act by informing the Company of Employee’s intent to revoke this
Agreement within seven (7) calendar days following the execution of this Release
by Employee. Employee has further been informed and understands that any such
rescission must be in writing and hand-delivered to the Company or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows:



  eFunds Corporation
Gainey Center II
Gainey Center II
8501 N. Scottsdale Road
Suite 300
Scottsdale, AZ 85253
Attention: General Counsel

The Company and Employee agree that if Employee exercises Employee’s right of
rescission under this Section (c), the Company’s obligations under Section 1 of
the Separation Agreement shall be null and void.



  2.   Miscellaneous.

               (a) Employee may not assign or delegate any of Employee’s rights
or obligations in respect of this Release and any attempted assignment or
delegation shall be void and of no effect. This Release is binding upon and
enforceable by the Company and the other members of the Controlled Group and
their respective successors and assigns. This Release is governed by the
substantive laws of the State of Delaware, without regard to its conflicts of
law rules.

               (b) The failure of a party to insist upon strict compliance with
any of the terms, conditions or covenants expressed in this Release shall not be
deemed a waiver of such term, condition or covenant, or any other term,
condition or covenant, nor shall any waiver or relinquishment of any right or
power under this Release on one or more times be deemed a waiver or
relinquishment of such right or power or any other right or power at any other
time or times.

               (c) Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Release.

               (d) This Release may be executed in one or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Employee have hereunto set their hands to
this Release as of the dates set forth below.

                        eFUNDS CORPORATION               Dated:         By:    
         

--------------------------------------------------------------------------------

          Its              

--------------------------------------------------------------------------------

              Dated:        

--------------------------------------------------------------------------------

            Colleen M. Adstedt               STATE OF   )          

--------------------------------------------------------------------------------

                        County of   )          

--------------------------------------------------------------------------------

                        Subscribed and sworn before me
this_______day of_________,________.                      

--------------------------------------------------------------------------------

    seal   Notary Public, State of              

--------------------------------------------------------------------------------

        My Commission expires:              

--------------------------------------------------------------------------------

       

3